Petitioner seeks a peremptory writ of mandate commanding respondent, as Registrar of Voters of the City and County of San Francisco, State of California, to omit from the proceedings leading up to the primary election to be held August 28, 1934, all reference to the office of judge of the Superior Court of the State of California in and for the City and County of San Francisco, designated as office No. 3. In response to an order to show cause, respondent has filed a demurrer to the petition.
It appears that in 1928 Judge George H. Cabaniss was duly elected to the superior court of said city and county for a full term of six years, ending on the first Monday after the first day of January, 1935. He duly qualified and thereafter acted as such judge until April 19, 1934, on which date he died. His death, therefore, occurred during the year in which an election would have been regularly held to elect his successor for the ensuing full term of six years. Petitioner contends that the effect of the death of Judge Cabaniss on said date will be to delay the election of his successor to the general election of 1936 and that no election to fill said office can be held during the year 1934. *Page 761 
In support of this position she relies on section 8 of article VI of the state Constitution, which provides: "The term of office of judges of the superior courts shall be six years from and after the first Monday of January after the first day of January next succeeding their election. A vacancy in such office shall be filled at the next succeeding general state election after the first day of April next succeeding the accrual of such vacancy by the election of a judge for a full term to commence on the first Monday of January after the first day of January next succeeding his election. The governor shall appoint a person to hold such vacant office until the commencement of such term."
Petitioner argues that the second sentence of said provision is so clear and unambiguous that there is no room for judicial interpretation or construction thereof. If we accept this contention it follows that no election can be held in 1934 to fill said office and this is so even though the Governor might choose not to appoint any person to fill said vacancy and thus the office would remain vacant until the first Monday after the first day of January in 1937. This necessarily must be the argument of petitioner, otherwise she has no standing in court as the vacancy has not as yet been actually filled.
Again, following the same reasoning, had Judge Cabaniss lived until after election day of this year, and yet not stood for re-election, or had he run, been defeated and thereafter, and before the first Monday after the first day of January, 1935, had resigned or died, the judge-elect could not qualify as such officer for the ensuing term and his election would be void.
[1] We cannot agree that such results were contemplated by the people in adopting said constitutional provision. Said clause, within itself, gives convincing evidence that the intent was to provide for the filling of vacancies for the remainder of the existing term in which they might occur and that the deferred election for this purpose must be held before the expiration of such term; that when such election is held it is not to fill the vacancy for the unexpired portion of the existing term but is an election for the full ensuing term. Clearly, the provision does not contemplate a deferred election in a year when the general law provides for a regular election to fill the new term to begin *Page 762 
the following year. Therefore, when a term is expiring at the close of the year of a general election, the occurring of a vacancy at any time in such year is a false quantity, except that, under the last sentence of said provision, the vacancy can be filled by the Governor until the commencement of the new term. Moreover, in order to harmonize the first sentence of said provision and other related provisions of the Constitution with the sentence under construction, it is necessary to give it the above meaning.
Again, to give the provision the construction contended for by petitioner would be to arbitrarily add two years to the term of the office held by Judge Cabaniss, which expires at the end of the present year, and to follow such addition by conducting an election to fill a vacancy almost two years after expiration of the term in which it occurred.
[2] Under article VI, section 6, of the Constitution, it was clearly the intent of the framers that the people should reserve to themselves the right to elect such judges and their successors at regular intervals and that any other mode of filling said offices should be by use of an emergency method to fill vacancies until a general election should be held.
[3] We therefore construe said constitutional provision above quoted to mean that the election of a successor to Judge Cabaniss shall proceed in the same manner as though no vacancy in the office has occurred and that the successor elected by the people at the coming election shall hold said office for the full term of six years, commencing on the first Monday after the first of January, 1935, and that any appointee named by the Governor hereafter shall hold office only for the remainder of the present unexpired term, which ends on said first Monday after the first day of January, 1935.
The petition for writ of mandate is denied.
Langdon, J., Spence, J., pro tem., and Knight, J., protem., concurred.